Per CuRiam.
The corporate defendant assigns as error the failure of the court below to sustain its motion for judgment as of nonsuit, made at the close of plaintiff’s evidence and renewed at the close of all the evidence.
Defendant contends that the evidence of the plaintiff was insufficient to show that defendant Dellinger had the authority to have the plaintiff arrested or to prosecute any criminal action on behalf of the corporate defendant.
*591The general rule of law relative to the application of the doctrine of respondeat superior in a situation like that presented on this appeal, is stated in 54 C.J.S., Malicious Prosecution, section 64(a), page 1032, as follows: “It is a settled rule that a corporation may be liable for the malicious prosecution of an action or proceeding instituted by its authorized agents, officers, or servants acting within the scope of their employment or authority in the carrying out of its policy, or in the furtherance of its business, although it may not have expressly authorized the particular act, or ordered it, or subsequently ratified it. The malice of the agent or servant will be imputed to the corporation; and, where the agent or servant acted within the general scope of his authority in instituting a prosecution, the corporation is liable for his acts, although in doing the particular act he may have disobeyed instructions. * * *”
The evidence in this case supports the view that the defendant Dell-inger was the manager of the Capri Motel and had complete charge of its operation. He testified that an agent of the corporate defendant turned the motel over to him and that he (Dellinger) did the hiring and firing of the employees, set the hours of the employees, and was in charge of the maintenance of the motel.
In Kelly v. Shoe Co., 190 N.C. 406, 130 S.E. 32, it is said: “The designation ‘manager’ implies general power, and permits a reasonable inference that he was invested with the general conduct and control of the defendants’ business centered in and about their Wilmington store, and his acts are, when committed in the line of his duty and in the scope of his employment, those of the company.” See also Gillis v. Tea Co., 223 N.C. 470, 27 S.E. 2d 283, 150 A.L.R. 1330, and Long v. Eagle Store Co., 214 N.C. 146, 198 S.E. 573.
The plaintiff’s evidence, in our opinion, was sufficient to carry the case to the jury; therefore, this assignment of error is overruled.
Other assignments present no sufficiently prejudicial error to justify a new trial.
In the trial below, we find
No error.